Gregory W. Kozlowski                                                                 DOC fiO
                                                                                     "fl/re/LEO
301 Troy Drive

Madison, WI 53704
                                                                              JiI,J21f    M:I/:16




7th Circuit Court of Appeals

Everett McKinley Dirksen

United States Courthouse

219 S. Dearborn Street Room 2722

Chicago, Illinois 60604



RE: Case No. 16-CV-478-wmc



                 NOTICE OF INTENT TO APPEAL TO 7TH CIRCUIT COURT OF APPEALS




To Whom It May Concern,

        My name is Gregory W. Kozlowski and I am the Plaintiff in Case 16-CV-478-wmc from

The United States District Court in The Western District of Wisconsin, and it is my intent to Appeal the

Decision in that case.



                                                                  Respectfully Submitted




                                                                  ~nLJ.~5L
                                                                  Gregory Koziowski

                                                                  Plaintiff Pro Se

CC:    U.S. District Court

Western District of Wisconsin

      Rebecca Ann Paulson

      Rachel Lee Bachhuber
        Gregory W. Kozlowski

            30 I Troy Drive

       Madison, WI 53704-1521



      Friday January 18th, 2019



      United States District Court

    Western District of Wisconsin

Judges Chambers of William M. Conley

       120 North Henry Street

      Madison, Wisconsin 53703




                         CERTIFICATION OF MAILING
I, Gregory W. Kozlowski, Plaintiff Pro Se Affirm under penalty of perjury that I have mailed

Via First Class U.S. Mail a copy of this Notice and A Notice Of Intent To Appeal to the 7'h Circuit Court of

Appeals, to Rebecca Ann Paulson and to Rachel Lee Buchhuber both of the Attorney         Generals Office, on

This the 18'h Day of January, 2019



                                                                            Respectfully Yours,




                                                                            Gregory W. Kozlowski

                                                                            Plaintiff Pro Se
                                                                             DOC NO
Gregory W. Kozlowski                                                        ,,[,/~I[
                                                                            I.,  r [')
                                                                                     .1
                                                                                     I



301 Troy Dr.
Madison, WI 53704
                                                             • 1'1',   J'   'J
                                                                        i",11
                                                                                  2 Lf   ".
                                                                                         p,rl   II: I 5-

Friday January 18'h, 2019

United States District Court
Western District of Wisconsin
Judge's Chambers of William M. Conley
120 North Henry Street
Madison, Wisconsin 53703


RE: Case No. 16-CV-478-wmc


       NOTICE OF INTENT TO APPEAL TO 7TH CIRCUIT COURT OF APPEALS


Dear Judge William M. Conley:

       This is my notice to you of my intent to appeal your final decision in my case stated as:

16-CV-478- w.m.c.




                                                            Sincerely Yours,




                                                            Gregory W, Kozlowski
                                                            Plaintiff Pro Se




CC:7'h Circuit Court of Appeals
    Rebecca Ann Paulson
    Rachel Lee Bachhuber
 •
Q~riJ W.~IOW$tl.
                                                                 -'   -                        •..            -',
 301 TROY DRIVE
'MADISON WI 53704-1599

 RETURN SERVICE REQUESTED




                            LlMuU 5-t<it, ~      ~
                            ~ ~ i               LJio-~
                         W~~~tIt.~
                            1~ D. ~~
                          11~1 LJ[   53'103
F-20118
                                 53703-255995        III"   J,   ',1,," I, "1'11 ,'111",,111, ),1",1',1,11, '1111," I'11""
